                             IN THE U.S. DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 UNITED STATES of AMERICA
      Plaintiff,
 v.                                                18-00293-2

 TREVOR SCOTT SPARKS
      Defendant.


                               OBJECTION TO CONTINUANCE

       Defendant Trevor Sparks, by and through appointed counsel Joseph W. Vanover, objects

to a continuance of the trial scheduled for March 2021. Mr. Sparks offers the following:

                                 SUGGESTIONS IN SUPPORT

       1.      Mr. Sparks and others were indicted on December 12, 2018 by a superseding

Indictment (Doc. 18) which alleged Mr. Sparks engaged in a continuing criminal enterprise

(count three), conspired to launder money (count two), possessed firearms in furtherance of

crimes of violence and drug trafficking crimes (count four), and possessed firearms following

conviction for a felony (count five). Mr. Sparks is presently charged with the same offenses by

the third superseding Indictment (Doc. 261) filed July 21, 2020. Mr. Sparks has been held in

custody since his arrest on December 18, 2018. The case is currently on the trial docket starting

March 22, 2021.

       2.      Mr. Sparks filed a motion for a speedy trial on July 15, 2020 (Doc. 258). Mr.

Sparks has a constitutional right to a speedy trial. U.S. Constitution, Sixth Amendment ("In all

criminal prosecutions, the accused shall enjoy the right to a speedy ... trial.”) The U.S. Supreme

Court established a “balancing test, in which the conduct of both the prosecution and the

defendant are weighed.” Barker v. Wingo, 407 U.S. 514, 529 (1972). “[S]ome of the factors”




         Case 4:18-cr-00293-DGK Document 407 Filed 01/12/21 Page 1 of 2
that courts should weigh include “[l]ength of delay, the reason for the delay, the defendant's

assertion of his right, and prejudice to the defendant.” Vermont v. Brillon, 556 U.S. 81, 89–90

(2009). The motion was denied. Doc. 316.

        3.     Previously Mr. Sparks filed a Motion to Sever (Doc. 169) on July 29, 2019.

Defendant Mainieri filed a Motion to Continue a prior trial setting on October 1, 2019. (Doc.

204). Mr. Sparks objected to the motion. Id. at Paragraph 7. The continuance was granted over

Mr. Sparks' objection (Doc. 208) and the case was set for trial starting August 10, 2020.

        4.     Defendant Thurmond filed a Motion to Continue on July 17, 2020 (Doc. 260) and

Mr. Sparks objected. The August 2020 trial was continued over Mr. Sparks' objection to March

2021.

        WHEREFORE, the Defendant Trevor Sparks, (1) renews his demand for a speedy trial,

and (2) objects to a further continuance of his trial.

                                               Vanover Law LLC

                                               /s/ Joseph W. Vanover
                                               Joseph W. Vanover, #48074
                                               9800 NW Polo Dr., Ste 100
                                               Kansas City, MO 64153
                                               816-769-1948
                                               fax 816-454-3678
                                               jvanover@vanoverlaw.net
                                               Attorney for Trevor Sparks


                                   CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the above and foregoing was transmitted to
opposing counsel of record via the CM-ECF system on the date electronically stamped on the
lower edge of this document.

                                               by:    /s/ Joseph W. Vanover
                                               Joseph W. Vanover #48074
                                               Attorney for Trevor Sparks




         Case 4:18-cr-00293-DGK Document 407 Filed 01/12/21 Page 2 of 2
